

Exhibit 10.1
THIRD AMENDMENT
TO
CREDIT AGREEMENT
Viacom Inc.
THIRD AMENDMENT dated as of November 18, 2014 (this “Amendment”) to the Credit
Agreement, entered into as of October 8, 2010, as amended on December 2, 2011,
as amended on November 9, 2012 (and as further amended from time to time, the
“Credit Agreement”), by and among VIACOM INC., a Delaware corporation,
(“Viacom”); each Subsidiary Borrower (as therein defined); the lenders party
thereto (the “Lenders”); JPMORGAN CHASE BANK, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”); CITIBANK, N.A., a national banking association, and
BANK OF AMERICA N.A., a national banking association, as syndication agents for
the Lenders (in such capacity, the “Syndication Agents”); DEUTSCHE BANK
SECURITIES INC., MORGAN STANLEY MUFG LOAN PARTNERS, LLC, THE ROYAL BANK OF
SCOTLAND PLC and WELLS FARGO BANK, N.A., as documentation agents for the Lenders
(in such capacity, the “Documentation Agents”); and J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC., and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED as joint lead arrangers and joint bookrunners. Capitalized terms
used in this Amendment and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.
RECITALS
WHEREAS, the Borrowers and the Lenders desire to make certain modifications to
the Credit Agreement as provided herein;
NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto hereby agree as follows:
SECTION 1.Amendments to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:
“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, the U.K. Bribery Act of 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to Viacom or any of its Subsidiaries
concerning or relating to bribery or corruption.
“Sanctions” shall mean economic sanctions imposed, administered or enforced by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or similar economic sanctions imposed, administered or enforced by (i)
the U.S. Department of State pursuant to the International Emergency Economic
Powers Act, Trading with the Enemy Act, United Nations Participation Act,
Foreign Narcotics Kingpin Designation Act, Comprehensive



--------------------------------------------------------------------------------



Iran Sanctions, Accountability, and Divestment Act, Iran Threat Reduction and
Syria Human Rights Act and related executive orders and regulations, (ii) the
United Nations Security Council, (iii) the European Union or (iv) Her Majesty’s
Treasury of the United Kingdom.
“Sanctioned Person” shall mean any Person currently named on (a) OFAC’s List of
Specially Designated Nationals and Blocked Persons or any entity that is 50% or
more owned by such Person, (b) the Sanctioned Entities List maintained by the
U.S. Department of State, or (c) any similar list maintained by any applicable
European Union, United Nations or United Kingdom sanctions authority.
(b)    The definition of “ABR Swingline Exposures” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:
“ABR Swingline Exposures” shall mean at any time the aggregate principal amount
at such time of the outstanding ABR Swingline Loans. The ABR Swingline Exposure
of any Lender at any time shall mean the sum of (a) its Revolving Credit
Percentage of the aggregate ABR Swingline Loans outstanding at such time
(excluding, in the case of any Lender that is a Swingline Lender, ABR Swingline
Loans made by it and outstanding at such time to the extent that the other
Lenders shall not have funded their participations in such ABR Swingline Loans),
adjusted to give effect to any reallocation under Section 2.24 of the Swingline
Exposure of Defaulting Lenders in effect at such time, and (b) in the case of
any Lender that is a Swingline Lender, the aggregate principal amount of all ABR
Swingline Loans made by such Lender and outstanding at such time to the extent
that the other Lenders shall not have funded their participations in such ABR
Swingline Loans.
(c)    The definition of “Administrative Agent Fee Letter” in Section 1.1 of the
Credit Agreement is amended by changing the date referred to therein to “October
17, 2014”.
(d)    The definition of “Closing Date” in Section 1.1 of the Credit Agreement
is amended by changing the date referred to therein to “November 18, 2014”.
(e)    The definition of “Eurocurrency Rate” in Section 1.1 of the Credit
Agreement is amended by inserting the following sentence at the end thereof:
It is understood and agreed that the Administrative Agent will not disclose to
any party hereto (a) the rates quoted by the individual Reference Banks or (b)
if one or more of the Reference Banks shall not have quoted a rate, the fact
that the Eurocurrency Rate is being determined on the basis of the rate quoted
by fewer than all the Reference Banks.
(f)    The definition of “Facility Exposure” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:
“Facility Exposure” shall mean, with respect to any Lender, the sum of (a) the
aggregate principal amount of all Revolving Credit Loans made by such Lender
then outstanding, (b) such Lender’s LC Exposure at such time, (c) such Lender’s

2

--------------------------------------------------------------------------------



Revolving Credit Percentage of the aggregate ABR Swingline Loans outstanding at
such time, (d) the aggregate outstanding principal amount of any Competitive
Loans made by such Lender and (e) in the case of a Swingline Lender, the
aggregate outstanding principal amount of any Quoted Swingline Loans made by
such Swingline Lender.
(g)    The definition of “Revolving Credit Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:
“Revolving Credit Maturity Date” shall mean November 18, 2019.
(h)    Clause (a) of the definition of “Subsidiary Borrower” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:
(a) which is designated as a Subsidiary Borrower by Viacom in accordance with
Section 2.25,
(i)    The definition of “Swingline Commitment” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:
“Swingline Commitment” shall mean, (i) with respect to any Swingline Lender, the
Commitment of such Lender to make ABR Swingline Loans pursuant to Section 2.6,
as designated in accordance with Section 2.6(g) and as set forth on Schedule 1.1
or in the agreement pursuant to which such Lender is designated as, and agrees
to become, a Swingline Lender, and (ii) in the aggregate, $300,000,000.
(j)    The definition of “Swingline Lender” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:
“Swingline Lender” shall mean (i) JPMorgan Chase and (ii) any other Lender
designated from time to time by Viacom, and approved by such Lender, as a
“Swingline Lender” pursuant to Section 2.6(g).
(k)    Article I of the Credit Agreement is hereby amended by adding the
following new Section 1.3:
Section 1.3. Currency Equivalents. For purposes of determining the Facility
Exposures and the Outstanding Revolving Extensions of Credit, amounts of Loans
and Letters of Credit denominated in currencies other than Dollars will be
converted to Dollar amounts as provided in Section 2.22.
(l)    Section 2.6 (a) of the Credit Agreement is hereby amended by inserting in
the first sentence thereof the letter “(A)” immediately after the words “giving
effect to each Swingline Loan,”, and inserting the following at the end of the
first sentence thereof:
and (B) the Outstanding Revolving Extensions of Credit of any Lender shall not
exceed such Lender’s Commitment unless, in the case of a Swingline Lender, such
Swingline Lender shall otherwise consent.

3

--------------------------------------------------------------------------------



(m)    Section 2.7 (a) of the Credit Agreement is hereby amended by inserting in
the first sentence thereof the number “(1)” immediately after the words “after
giving effect to each issuance of a Letter of Credit,” and inserting the
following at the end of the first sentence thereof:
and (2) the Outstanding Revolving Extensions of Credit of any Lender shall not
exceed such Lender’s Commitment unless, in the case of a Swingline Lender, such
Swingline Lender shall otherwise consent.
(n)    Clause (x) of Section 2.13(a) of the Credit Agreement is hereby amended
to read as follows:
(x) the Outstanding Revolving Extensions of Credit of any Lender would exceed
such Lender’s Commitment then in effect unless, in the case of a Swingline
Lender, such Swingline Lender shall otherwise consent or
(o)    Clause (i) of Section 2.20(f) of the Credit Agreement is hereby amended
by inserting “,W-8BEN-E” after “W-8BEN” the first place it appears and by
inserting “or Form W-8BEN-E” after “W-8BEN” in each other place it appears.
(p)    The first sentence of Section 2.21(b) of the Credit Agreement is hereby
amended by replacing the word “or” after clause (iii) thereof with a comma,
deleting the comma following the term “Defaulting Lender” at the end of clause
(iv) thereof and inserting at the end of such clause (iv) the following:
or (v) any Lender delivers a Notice of Objection pursuant to Section 2.25
(q)    Clause (iii) of Section 2.24 of the Credit Agreement is hereby amended to
read as follows:
(iii) All or any part of such Defaulting Lender’s ABR Swingline Exposure at such
time (other than the portion thereof attributable to ABR Swingline Loans made by
such Defaulting Lender in its capacity as a Swingline Lender) and LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
pro rata shares of the Total Commitment, but only to the extent such
reallocation would not result in the Outstanding Revolving Extensions of Credit
of any non-Defaulting Lender (including the portion of the ABR Swingline
Exposure of such Defaulting Lender to be reallocated to such non-Defaulting
Lender) exceeding such non-Defaulting Lender’s Commitment (unless, in the case
of a non-Defaulting Lender that is a Swingline Lender, such non-Defaulting
Lender shall otherwise consent).
(r)    Clause (v) of Section 2.24 of the Credit Agreement is hereby amended by
deleting the words “total of all” therein.
(s)    Article II of the Credit Agreement is hereby amended by adding the
following new Section 2.25:

4

--------------------------------------------------------------------------------



Section 2.25. Designation of Subsidiary Borrowers. Viacom may at any time and
from time to time designate any Subsidiary as a Subsidiary Borrower by delivery
to the Administrative Agent of a Subsidiary Borrower Designation executed by
such Subsidiary and Viacom. As soon as practicable upon receipt thereof, the
Administrative Agent will post a copy of such Subsidiary Borrower Designation to
the Lenders on IntraLinks or another website accessible to all Lenders. Each
Subsidiary Borrower Designation shall become effective on the date ten Business
Days after it has been posted by the Administrative Agent (subject to the
receipt by any Lender of any information under the Patriot Act or other
“know-your-customer” laws reasonably requested by it not later than the third
Business Day after the posting date of such Subsidiary Borrower Designation),
unless prior thereto, in the case of a Subsidiary that is organized in a
non-U.S. jurisdiction, the Administrative Agent shall have received written
notice from any Lender that it is unlawful under Federal or applicable state or
foreign law for such Lender to make Loans or otherwise extend credit to or do
business with such Subsidiary, directly or through a Lender Affiliate, as
provided herein (a “Notice of Objection”), in which case such Subsidiary
Borrower Designation shall not become effective until such time as such Lender
withdraws such Notice of Objection or ceases to be a Lender hereunder. Upon the
effectiveness of a Subsidiary Borrower Designation as provided in the preceding
sentence, the applicable Subsidiary shall for all purposes of this Agreement be
a Subsidiary Borrower and a party to this Agreement.
(t)    Article III of the Credit Agreement is hereby amended (a) by replacing
each reference therein to “September 30, 2011” or “June 30, 2012” with a
reference to “September 30, 2014”, (b) by deleting the second sentence of
Section 3.2 and (c) by replacing the last sentence of Section 3.3 with the
following:
The “Exchange Act Report” shall mean, collectively, the Annual Report of Viacom
on Form 10-K for the year ended September 30, 2014, and Reports on Form 8-K of
Viacom filed with or furnished to the SEC and available on the SEC’s website
subsequent to September 30, 2014, and prior to the Closing Date, in each case,
as amended or supplemented before the Closing Date.
(u)    Article III of the Credit Agreement is hereby amended by adding the
following new Section 3.12
Section 3.12. Anti-Corruption Laws and Sanctions. Viacom has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Viacom, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions, and to the knowledge of
Viacom’s Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Controller, Treasurer and General Counsel, is in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Viacom, any Subsidiary or, to the knowledge of Viacom’s Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, Controller, Treasurer and
General Counsel, any director, officer or employee of Viacom or any Subsidiary
that will act

5

--------------------------------------------------------------------------------



in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing will be made or Letter of Credit issued (A) for
the purpose of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of
applicable Anti-Corruption Laws, or (B) for the purpose of funding, financing or
facilitating unauthorized transactions with any Sanctioned Person. No
transactions undertaken by Viacom and its Subsidiaries hereunder will be
undertaken in violation of Anti-Corruption Laws or applicable Sanctions.
(v)    Section 4.2 of the Credit Agreement is hereby amended to read as follows:
Section 4.2. Initial Loans to Subsidiary Borrowers. The obligations of the
Lenders or Issuing Lenders, as the case may be, to make the initial extension of
credit hereunder (whether in the form of a Loan or the issuance of a Letter of
Credit) to a particular Subsidiary Borrower, if designated as such on or after
the Effective Date, is subject to the satisfaction of the condition that Viacom
shall have delivered to the Administrative Agent a Closing Certificate of such
Subsidiary Borrower, with appropriate insertions and attachments, and one or
more executed legal opinions with respect to such Subsidiary Borrower, in form
and substance reasonably satisfactory to the Administrative Agent.
(w)    Clause (d) of Section 4.3 of the Credit Agreement is hereby amended by
replacing clause (i)(A) therein with the following:
(A) the Outstanding Revolving Extensions of Credit of each Lender shall not
exceed such Lender’s Commitment then in effect unless, in the case of a
Swingline Lender, such Swingline Lender shall otherwise consent and
(x)    Section 9.5 of the Credit Agreement is amended by inserting
“non-appealable” after “final” and before “decision” in each place they appear.
(y)    The second parenthetical in clause (ii) of Section 9.5(b) of the Credit
Agreement is amended to read as follows:
(whether commenced by any Borrower or any Indemnified Person and whether or not
such Indemnified Person is a party thereto)
(z)    Section 9.9 of the Credit Agreement is amended by inserting in the second
sentence thereof immediately after the words “subject matter hereof” the
following:
(but not any provisions of any commitment letter relating to the credit
facilities established hereby that by the terms of such document survive the
execution of this Agreement)
(aa)    Schedule 1.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 1.1 hereto.

6

--------------------------------------------------------------------------------



Upon the effectiveness of this Amendment as provided in Section 4 below, (i) the
Commitment of each Lender that is not listed on Schedule 1.1 hereto shall be
terminated and each such Lender shall cease to have a Commitment under the
Credit Agreement and (ii) each financial institution becoming party hereto as a
Lender, to the extent not already a Lender under the Credit Agreement, shall
become a party to the Credit Agreement as amended hereby and a Lender thereunder
and shall be bound by the provisions of the Credit Agreement as amended hereby
and have the rights and obligations of a Lender thereunder.
SECTION 2.    Representations and Warranties.
(a)    Viacom hereby represents and warrants to the Administrative Agent and the
Lenders that (i) this Amendment has been duly executed and delivered by Viacom
and constitutes a legal, valid and binding obligation of Viacom, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws
affecting creditors’ rights generally, concepts of reasonableness and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (ii) the representations and warranties of Viacom set forth in the
Credit Agreement (as amended by this Amendment) or contained in any certificate
furnished by or on behalf of Viacom pursuant to or in connection with the Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date and (iii) on and as of the
Amendment Effective Date (as defined below) no Default or Event of Default has
occurred and is continuing.
(b)    Each Lender party hereto hereby represents and warrants to Viacom that it
is duly authorized to enter into this Amendment and, to the extent not already a
Lender under the Credit Agreement, the Credit Agreement.
SECTION 3.    Credit Agreement in Full Force and Effect as Amended. Except as
specifically stated herein, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and are hereby in all respects
ratified and confirmed. All references in the Credit Agreement to “hereunder”,
“hereof”, “herein”, or words of like import, and all references to the “Credit
Agreement” in any other document or instrument, shall be deemed to mean the
Credit Agreement, as amended by this Amendment. This Amendment shall not
constitute a novation of the Credit Agreement, but shall constitute an amendment
thereto. The parties hereto agree to be bound by the terms and obligations of
the Credit Agreement, as amended by this Amendment, as though the terms and
obligations of the Credit Agreement were set forth herein. Nothing herein shall
be deemed to entitle Viacom to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement as amended hereby in
similar or different circumstances.
SECTION 4.    Effectiveness. The amendments provided for by this Amendment shall
become effective, as of the date first above written, on the date (the
“Amendment Effective Date”) on which the Administrative Agent shall have
received:

7

--------------------------------------------------------------------------------



(a)    duly executed counterparts hereof that, when taken together, bear the
authorized signatures of the Administrative Agent, Viacom, each of the Lenders
party hereto and each other financial institution becoming a party hereto as a
Lender;
(b)    a Closing Certificate of Viacom dated the Amendment Effective Date,
substantially in the form of Exhibit E to the Credit Agreement with appropriate
insertions and attachments; and
(c)     an opinion of the general counsel of Viacom, dated the Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent.
SECTION 5.    Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging shall be as effective as delivery of an original executed
counterpart of this Amendment.
SECTION 6.    Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 7.    APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages to Follow]



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or representatives as of the
date first written above.
 
VIACOM INC.
 
 
 
 
 
 
 
By:
/s/ George S. Nelson
 
 
Name:
George S. Nelson
 
 
Title:
Senior Vice President and Treasurer
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders and as a
Lender
 
 
 
 
 
 
 
By:
/s/ Tina Ruyter
 
 
Name:
Tina Ruyter
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
CITIBANK, N.A., as Syndication Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael Vondriska
 
 
Name:
Michael Vondriska
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Jay D. Marquis
 
 
Name:
Jay D. Marquis
 
 
Title:
Director
 
 
 
 
 
 
 
 



[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]





--------------------------------------------------------------------------------








 
DEUTSCHE BANK SECURITIES INC., as Documentation Agent
 
 
 
 
 
 
 
By:
/s/ Virginia Cosenza
 
 
Name:
Virginia Cosenza
 
 
Title:
Vice President
 
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name:
Ming K. Chu
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
By:
/s/ Virginia Cosenza
 
 
Name:
Virginia Cosenza
 
 
Title:
Vice President
 
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name:
Ming K. Chu
 
 
Title:
Vice President
 
 
 
 
 
 



[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]





--------------------------------------------------------------------------------






 
THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Alex Daw
 
 
Name:
Alex Daw
 
 
Title:
Director
 
 
 
 
 
 
 
 
WELLS FARGO BANK, N.A., as Documentation Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Eric Frandson
 
 
Name:
Eric Frandson
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 



[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]





--------------------------------------------------------------------------------




Name of Lender:
BNP Paribus
 
 
 
 
by
 
 
 
/s/ Barbara Nash
 
 
Name:
Barbara Nash
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
by1
 
 
 
/s/ Jenny Shum
 
 
Name:
Jenny Shum
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 











1 For any Lender requiring a second signature line





--------------------------------------------------------------------------------








Name of Lender:
MIZUHO BANK, LTD.
 
 
 
 
by
 
 
 
/s/ Bertram H. Tang
 
 
Name:
Bertram H. Tang
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
by1
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 









_________________________
1 For any Lender requiring a second signature line





--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE
THIRD AMENDMENT
TO THE VIACOM INC.
CREDIT AGREEMENT








Name of Lender:
ROYAL BANK OF CANADA
 
 
 
 
by
 
 
 
/s/ Alfonse Simone
 
 
Name:
Alfonse Simone
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
by1
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 









_________________________
1 For any Lender requiring a second signature line


[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE
THIRD AMENDMENT
TO THE VIACOM INC.
CREDIT AGREEMENT








Name of Lender:
Sumitomo Mitsui Banking Corporation
 
 
 
 
by
 
 
 
/s/ Shuji Yabe
 
 
Name:
Shuji Yabe
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









_________________________
1 For any Lender requiring a second signature line
[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------








Name of Lender:
Lloyds Bank plc
 
 
 
 
by
 
 
 
/s/ Stephen Giacolone
 
 
Name:
Stephen Giacolone
 
 
Title:
Assistant Vice President – G011
 
 
 
 
 
 
 
 
by
 
 
 
/s/ Daven Popat
 
 
Name:
Daven Popat
 
 
Title:
Senior Vice President – P003
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------








Name of Lender:
U.S. Bank National Association
 
 
 
 
by
 
 
 
/s/ Colleen Mcevoy
 
 
Name:
Colleen Mcevoy
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
by1
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 







_________________________
1 For any Lender requiring a second signature line





--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
THIRD AMENDMENT
TO THE VIACOM INC.
CREDIT AGREEMENT








Name of Lender:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
 
 
by
 
 
 
/s/ Ola Anderssen
 
 
Name:
Ola Anderssen
 
 
Title:
Director
 
 
 
 
 
 
 
 
by1
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 









_________________________
1 For any Lender requiring a second signature line
[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
THIRD AMENDMENT
TO THE VIACOM INC.
CREDIT AGREEMENT








Name of Lender:
MORGAN STANLEY BANK, N.A.
 
 
 
 
by
 
 
 
/s/ Sherrese Clarke
 
 
Name:
SHERRESE CLARKE
 
 
Title:
AUTHORIZED SIGNATORY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









_________________________


[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
THIRD AMENDMENT
TO THE VIACOM INC.
CREDIT AGREEMENT








Name of Lender:
THE BANK OF NEW YORK MELLON
 
 
 
 
by
 
 
 
/s/ Hussam Alsahlani
 
 
Name:
Hussam Alsahlani
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
by1
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 









_________________________
1 For any Lender requiring a second signature line
[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
THIRD AMENDMENT
TO THE VIACOM INC.
CREDIT AGREEMENT








Name of Lender:
Intesa Sanpaolo S.p.A., New York Branch
 
 
 
 
by
 
 
 
/s/ Katherine Hand
 
 
Name:
Katherine Hand
 
 
Title:
Relationship Manager
 
 
 
 
 
 
 
 
by1
 
 
 
/s/ Gianluca Fiore
 
 
Name:
Gianluca Fiore
 
 
Title:
Global Relationship Manager
 
 
 
 
 
 
 
 









_________________________
1 For any Lender requiring a second signature line



--------------------------------------------------------------------------------








Name of Lender:
The Northern Trust Company
 
 
 
 
by
 
 
 
/s/ Daniel J. Boote
 
 
Name:
Daniel J. Boote
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE
THIRD AMENDMENT
TO THE VIACOM INC.
CREDIT AGREEMENT








Name of Lender:
Santander Bank, N.A.
 
 
 
 
by
 
 
 
/s/ William Maag
 
 
Name:
William Maag
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
by1
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 









_________________________
1 For any Lender requiring a second signature line
[Signature Page to the Third Amendment to the Viacom Inc. Credit Agreement]

